Opinion by
Woodside, J.,
The employer of the appellant in this unemployment compensation case reported her wages as $312 for the first quarter of 1958. This was the highest sum that she was reported to have earned in any quarter of her base year. When she became eligible for unemployment benefits through a subsequent work separation, her reported wages entitled her to $12 per week compensation. This, she received.
She contends that her wages during the quarter year in question were $30 per week, and not $24 per week as reported. Wages of $30 per week would have entitled her to higher weekly benefits than she was awarded.
Her employer testified that her wages were $24 per week. A field auditor of the Bureau of Employment Security who examined the employer’s books reported that the appellant’s wages appeared to have been $24 *76per week. If the wages were $24 per week, the award of $12 was correct. The board believed the employer. The amount of benefits to be awarded was a question of fact for tbe board.
Decision affirmed.